DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/21 has been entered.
Applicant’s amendments to the claims dated 4/23/2021, the Supplemental amendment to the claims dated 7/28/2021, and the second Supplemental amendment to the claims dated 9/03/2021 are acknowledged.
In the amendment of 4/23/2021, claims 21-26, 32-34, 40—41, 43-44, 46-49, 51-56, 59-63, and 66-68 are pending.  Claims 21, 34, 40-41, 43-44, 46-49, 51-56, 59-63 and 66 are amended.  Claims 67-68 are new.  Claims 49 and 51-53 are WITHDRAWN.
In the amendment of 7/28/2021, claims 21, 24-26, 32-34, 40-41, 43-44, 46-49, 51-53, 55-56, 61-63 and 66-68 are pending.  Claims 21, 24, 34, 47, 48, 55, 56 and 61-63 are amended.  Claims 22-23, 54 and 59-60 are cancelled.  Claims 49 and 51-53 are WITHDRAWN. Claims 21, 24-26, 32-34, 40-41, 43-44, 46-48, 55-56, 61-63 and 66-68 are subject to prosecution.
In the amendment of 9/03/2021, claims 21, 24-26, 32-34, 40-41, 43-44, 46-49, 52, 55-56, 61-63 and 66-68 are pending.  Claims 21, 24-25, 34, 47-49, 52, 55-56, 61-63 and 68 are amended.  Claims 51 and 53 are cancelled.  Claims 49 and 52 are WITHDRAWN. Claims 21, 24-26, 32-34, 40-41, 43-44, 46-48, 55-56, 61-63 and 66-68 are subject to prosecution.

Election/Restrictions
Claim 21 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 49 and 52, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and III as set forth in the Office action mailed on July 7, 2016 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This examiner’s amendment was discussed in an interview with Rita Wu on September 09, 2021, and authorized in a voicemail left for the Examiner on September 10, 2021.



In the claims of September 03, 2021:

In claim 34, insert “domain” after “CH1” in line 12.
In claim 34, insert “region” after “hinge” in line 13.
In claim 47, insert “region” after “hinge” in line 13.
In claim 49, delete the dash “-” between “CH1” and “domain” in line 10.
In claim 52, delete “50” and replace with “49” in line 1.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments to the claims dated 4/23/2021 and 7/28/2021 are sufficient to overcome all rejections of record.  A Terminal Disclaimer over US Patent No. 8,754,287, of record 9/10/2019, has previously been acknowledged and approved by the Office on 9/10/2019. 
Independent claims 21 and 34, directed to a genetically modified non-human animal and a genetically modified non-human animal embryonic stem cell, respectively, encompass unrearranged human Ig heavy chain variable region VH, DH, and JH
FIG 8 of the instant specification provides a visual representation of a wild-type chimeric antibody (comprising the CH1 domain) on the left, and the heavy chain only antibodies lacking the CH1 and hinge domains, on the right:

    PNG
    media_image1.png
    410
    566
    media_image1.png
    Greyscale








Working examples 3-7 of the instant specification show generation of modified ES cells and transgenic mice comprising unrearranged human Ig heavy chain variable region VH, DH, and JH gene segments inserted into, and operably linked to, the non-human animal’s Ig heavy chain constant region, wherein the non-human animal’s IgG1 constant region gene comprises a deletion of the CH1 domain and a hinge domain.  Working Example 7 shows the transgenic mice are capable of undergoing VDJ recombination and expression of chimeric antibodies as claimed.
The art does not teach or suggest transgenic animals comprising a deletion of the nucleotide sequences encoding a CH1 domain and a hinge domain, such that the nucleotide sequence further comprises, at the deletion point, a nucleotide sequence set forth as SEQ ID NO:17.  SEQ ID NO:17 is not taught or suggested by the prior art.  As such, all rejections of record are WITHDRAWN.  Claims 21, 24-26, 32-34, 40-41, 43-44, 46-49, 52, 55-56, 61-63 and 66-68 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





 KAA
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633